         Case 18-41553   Doc 26   Filed 10/15/18   Entered 10/15/18 12:14:56   Desc Main Document
                                                                                                    EOD
                                                                                                    Page 1 of 5


                                                                                                    10/15/2018

                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

IN RE:                                                     §
                                                           § CASE NO. 18-41553-BTR
                                                           §
ILIR MURATI,                                               §
                                                           § CHAPTER 13
                                                           §
      DEBTOR                                               §
                                                           §

AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 360 SMART CAR, INC.


         ON THIS DAY CAME ON FOR CONSIDERATION the Agreed Motion for Relief from

Stay filed by creditor and party in interest, 360 Smart Car, Inc. (“Movant”), filed its Motion for

regarding a 2014 Audi Q7, Or Alternatively, Motion for Adequate Protection (the “Motion”) in the

above-referenced case. Pursuant to the Court’s review of the Motion, the exhibits attached thereto,

and after consideration of the agreement of parties as reflected by the signatures of counsel for

Movant and counsel for Debtor below, the Court finds that the relief sought in the Motion should

be GRANTED and ORDERS as follows.

         1.      The property which is the subject of Movant’s Motion consists of one motor vehicle

identified as follows (the “Vehicle”): 2014 Audi Q7, VIN # WA1DGAFE9ED002376.

              2. Debtor shall tender payment directly to Movant at the offices of Movant located at

720 N. Watson Rd., Arlington, Texas 76011 in the full amount of $637.00 on a monthly basis,

beginning Saturday, September 15, 2018, and continuing thereafter on the 15th day of each

consecutive month thereafter per the contract terms.                Furthermore, Debtor shall fully assume all

obligations of the Motor Vehicle Retail Installment Contract (the “Contract”) as set forth in Exhibit




AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 2014 AUDI Q7                                            PAGE 1
        Case 18-41553   Doc 26   Filed 10/15/18   Entered 10/15/18 12:14:56   Desc Main Document   Page 2 of 5



“A” to the Agreed Motion, and nothing in this bankruptcy proceeding shall modify the terms of the

Contract or the obligations of Debtor thereunder.

       3.       In addition to the payments made by Debtor pursuant to paragraph 2 of this Agreed

Order, Debtor shall cure the arrearage owed to Movant in the amount of $1,941.70, plus interest on

said balance at the rate of eight percent (8.00%) per annum, by making equal monthly payments of

$168.91 beginning on September 15, 2018, and continuing monthly until the entire arrearage

amount is cured over the course of twelve (12) months.

       4.       Debtor will tender all payments set forth herein directly to Movant in certified funds

at the offices of Movant located at 720 N. Watson Rd., Arlington, Texas 76011, or any other

address specified by Movant in writing, on or before the deadlines stated herein such that the

payments are received in Movant’s offices prior to the deadline.

       5.       Debtor shall at all times maintain continuous, valid, and effective insurance

coverage on the Vehicle listing all drivers of the Vehicle as insured parties and listing Movant as a

lienholder and loss payee. Proof of such insurance shall be tendered and delivered to counsel for

Movant within ten (10) days after entry of this Agreed Order Conditioning Stay. Movant may

thereafter request Debtor provide proof of valid insurance upon written request directed to Debtor

and counsel for Debtor via certified mail, and Debtor shall thereafter have ten (10) days to provide

Movant with proof of valid and effective insurance coverage in compliance with the terms and

restrictions of this Agreed Order Conditioning Stay.

       6.       If Debtor defaults on making the payments recited in paragraphs 2 or 3 of this

Agreed Order or otherwise fails to maintain continuous and effective insurance coverage at all

times, Movant shall provide notice of the default to Debtor and Debtor’s counsel of record by

certified mail and shall permit the Debtor to fully and timely cure the default within 10 days of the

Movant sending notice to the Debtor. If the Debtor fails to timely cure the default, the Automatic


AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 2014 AUDI Q7                                           PAGE 2
         Case 18-41553   Doc 26   Filed 10/15/18   Entered 10/15/18 12:14:56   Desc Main Document   Page 3 of 5



Stay shall be immediately terminated as to Movant, and Movant may proceed to foreclose its

security interest in the Vehicle pursuant to applicable state law and thereafter commence any action

necessary to obtain complete possession of the Vehicle without further order or proceeding of this

Court.

         7.      If Debtor commits a third default with respect to making the payments recited in

paragraphs 2 or 3 of this Order, or fails to maintain continuous, valid, and effective insurance

coverage on the Vehicle consistent with the terms of this Agreed Order, or otherwise fails to

provide counsel for Movant with proof of insurance, the Automatic Stay shall be immediately

terminated as to the Vehicle, and Movant may proceed to foreclose its security interest in the

Vehicle pursuant to applicable state law and thereafter commence any action necessary to obtain

complete possession of the Vehicle without further order or proceeding of this Court. Any notice

received by Movant from an insurance company that the insurance on the Vehicle has been

terminated shall be sufficient to establish a lapse in insurance coverage.

         8.      The parties agree that a facsimile of a signature to this Agreed Order can be

treated and shall have the same force and effect as an original signature. The parties further

agree that this Agreed Order may be executed in counterparts.

         9.      In the event the above-styled bankruptcy case is dismissed or converted to

another chapter under Title 11, this Agreed Order shall survive the dismissal or conversion of

the Debtor’s Chapter 13 bankruptcy case.                    Further, this Agreed Order shall survive the

confirmation of the Debtor’s Chapter 13 plan of reorganization, and no such plan of

reorganization shall alter, amend or modify any of the provisions of this Agreed Order.




AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 2014 AUDI Q7                                            PAGE 3
       Case 18-41553   Doc 26   Filed 10/15/18   Entered 10/15/18 12:14:56   Desc Main Document   Page 4 of 5



       10.     In the event that the automatic stay of 11 U.S.C. § 362 is terminated with respect to

the Vehicle pursuant to the terms of this Order, the Court hereby orders that the 14-day-stay

provided by Bankruptcy Rule 4001(a)(3) is waived.


                                                                  Signed on 10/15/2018

                                                                                                          SR
                                                     HONORABLE BRENDA T. RHOADES,
                                                     UNITED STATES
                                                     HONORABLE     BANKRUPTCY
                                                                BRENDA         JUDGE
                                                                        T. RHOADES
                                                     CHIEF UNITED STATES BANKRUPTCY JUDGE




AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 2014 AUDI Q7                                          PAGE 4
       Case 18-41553   Doc 26   Filed 10/15/18   Entered 10/15/18 12:14:56   Desc Main Document   Page 5 of 5




AGREED AS TO FORM:


Padfield & Stout, LLP                                       Toronjo & Prosser Law
421 W. Third Street, Suite 910                              8150 N. Central Expressway, Suite 975
Fort Worth, Texas 76102                                     Dallas, Texas 75206
Phone: 817-338-1616                                         Phone: 469-847-9440
Fax: 817-338-1610                                           Fax: 866-640-7043


/s/ Christopher V. Arisco                                   /s/ Mark S. Toronjo
Mark W. Stout                                               Mark S. Toronjo
State Bar I.D. # 24008096                                   State Bar I.D. # 24051435
mstout@padfieldstout.com
Christopher V. Arisco
State Bar I.D. # 24064830
carisco@padfieldstout.com

Attorneys for 360 Smart Car, Inc.                           Attorneys for Debtor




AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO 2014 AUDI Q7                                          PAGE 5
